DETAILED ACTION
This action is responsive to Applicant’s response filed 5/31/2022.  
 
Allowable Subject Matter
Claims 1-7, 9-11, and 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 5/31/2022 which further clarified the subject matter pertaining to the architecture and modes supported by the midplane of the systems of independent claims 1 and 17, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. As well the Applicant’s remarks submitted 5/31/2022 have been fully considered and are found persuasive; particularly, the remarks regarding the claimed subject matter of previously rejected dependent claim 8, which has been cancelled and the claimed subject matter has been included in the amended independent claims 1 and 17. The Applicant’s remarks on pg. 10 of the response demonstrate the deficiency of Huang et al. to teach the claimed subject matter relating to limitation “the midplane supports both a high availability (HA) mode and a non-HA mode.” The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of system architecture for supporting the multiple modes of network-attached storage devices; as disclosed by the following claimed subject matter of independent claim 1:
A system comprising: 
a midplane; 
an uplink network port receiving network signals; 
a device port connecting a networked device to the midplane; and 
a first motherboard comprising a processor and a first network repeater transporting the network signals received from the uplink network port to the networked device over the midplane, 
wherein the networked device communicates with the first motherboard via the device port, 
wherein the network signals include device-specific information, and the networked device transports the device-specific information to the processor of the first motherboard over the midplane, and 
wherein the midplane supports both a high availability (HA) mode and a non-HA mode.

Independent claim 17 is also distinct from the prior art for the same reason, dependent claims 2-7, 9-11, 13-16, and 18-20 are directly dependent from claims 1 and 17 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184